            Case 2:18-cv-00880-CSC Document 24 Filed 04/06/21 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF ALABAMA
                                NORTHERN DIVISION

FREDRICK B. MOTLEY, #235 375,                 )
                                              )
                Plaintiff,                    )
                                              )
       v.                                     )    CASE NO. 2:18-CV-880-CSC
                                              )
WARDEN III - RICHER, et al.,                  )
                                              )
       Defendants.                            )


                        MEMORANDUM OPINION AND ORDER1

       Proceeding pro se, Plaintiff filed this 42 U.S.C. § 1983 action on October 15, 2018.

On October 18, 2018, the Court entered an Order of Procedure. Doc. 4. The Order directed

Defendants to file an answer and written report to the Complaint and also directed Plaintiff

to immediately inform the Court of any new address. Doc. 4 at 2, ¶6 (“Plaintiff shall

immediately inform the court and Defendants or Defendants’ counsel of record of any

change in his address.”). The Order cautioned Plaintiff his failure to provide a correct

address to the Court within ten (10) days of any change of address would result in the

dismissal of this action. Doc. 4 at 3, ¶6.




1
 The parties in this case consented to the exercise of jurisdiction by the Magistrate Judge under 28
U.S.C. § 636(c) for all proceedings. Specifically, the parties executed a written consent form
which reads, in relevant part, that in accordance with the provisions of § 636(c) and Federal Rule
of Civil Procedure 73, the parties in this case “consent to have a United States magistrate judge
conduct all proceedings in this case, including trial, the entry of a final judgment, and post-
judgment proceedings.” Doc. 15.
              Case 2:18-cv-00880-CSC Document 24 Filed 04/06/21 Page 2 of 3




           The Court recently determined that Plaintiff is no longer at the last address he

provided for service.2 Accordingly, the Court entered an Order on February 19, 2021,

requiring that by March 5, 2021, Plaintiff file with the Court a current address or show

cause why this case should not be dismissed for his failure to adequately prosecute this

action. Doc. 23. The February 19 Order specifically advised Plaintiff the administration of

this case could not proceed if his whereabouts remained unknown and cautioned him his

failure to comply with its directives would result in dismissal of this case. Id. Plaintiff has

filed no response or otherwise complied with the directives of the February 19 Order. The

Court therefore concludes this case shall be dismissed.

           The Court has reviewed the file to determine whether a measure less drastic than

dismissal is appropriate. See Abreu-Velez v. Board of Regents of Univ. System of Georgia,

248 F. App’x 116, 117–18 (11th Cir. 2007). After such review, the Court finds dismissal

of this case is the proper course of action. First, the administration of this case cannot

properly proceed in Plaintiff’s absence. Next, it appears Plaintiff is no longer interested in

the prosecution of this case as he has failed to comply with the orders of the Court. Finally,

under the circumstances of this case, the Court finds any additional effort to secure

Plaintiff’s compliance would be unavailing and a waste of the Court’s scarce judicial

resources. Consequently, the undersigned concludes this case is due to be dismissed. See

Moon v. Newsome, 863 F.2d 835, 837 (11th Cir. 1989) (holding that, as a general rule,

where a litigant has been forewarned dismissal for failure to obey a court order is not an



2
    See http://doc.state.al.us/InmateSearch (last visited April 6, 2021).
                                                         2
         Case 2:18-cv-00880-CSC Document 24 Filed 04/06/21 Page 3 of 3




abuse of discretion.). The authority of courts to impose sanctions for failure to prosecute

or obey an order is longstanding and acknowledged by Rule 41(b) of the Federal Rules of

Civil Procedure. See Link v. Wabash R.R. Co., 370 U.S. 626, 629–30 (1962). This

authority empowers the courts “to manage their own affairs so as to achieve the orderly

and expeditious disposition of cases.” Id. at 630–31; Mingo v. Sugar Cane Growers Co-

Op of Fla., 864 F.2d 101, 102 (11th Cir. 1989) (observing that a “district court possesses

the inherent power to police its docket.”). “The sanctions imposed [upon dilatory litigants]

can range from a simple reprimand to an order dismissing the action with or without

prejudice.” Id.

       For the foregoing reasons, this case is DISMISSED without prejudice.

       A Final Judgment will be entered separately.

       Done, this 6th day of April 2021.



                                     /s/ Charles S. Coody
                                  CHARLES S. COODY
                                  UNITED STATES MAGISTRATE JUDGE




                                             3
